Citation Nr: 1237031	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  99-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral leg condition secondary to service connected lower back condition.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2004 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO denied TDIU in the May 2004 rating decision.  In the May 2010 rating decision, the RO characterized the Veteran's claim as entitlement to service connection for bilateral leg condition, including blood clots of thighs, including as secondary to the service connected disability of lower back strain.  The RO disallowed that claim on the basis that it had previously been denied and that new and material evidence had not been submitted to reopen the claim.   

In an April 2011, the Board disallowed the bilateral leg claim appeal, determining that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a bilateral leg disorder to include as secondary to service-connected disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In July 2012, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the April 2011 decision as to that determination, and remanded the matter to the Board for action consistent with the terms of the joint motion.  The Board has recharacterized the issue consistent with the joint motion.  

The Veteran testified via video-conference before the undersigned Veterans Law Judge in and August 2008 hearing.  A transcript of that hearing is associated with the claims file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDING OF FACT

In the February 25, 2010 decision, the Board granted a 40 percent disability rating for a lower back disability under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) for the entire appeal period; this grant included compensation for right and left leg conditions as manifestations of the Veteran's service-connected low back disability.  


CONCLUSION OF LAW

The Board does not have jurisdiction to address the question of entitlement to service connection for a bilateral leg condition secondary to a service-connected lower back condition.  38 U.S.C.A. §§ 7104(a); 7105(d)(1) (West 2002); 38 C.F.R. § 20.101(a),(d) (West 2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection - Bilateral Leg Condition 

Statute provides that for disability resulting from personal injury suffered or disease contracted in line of duty . . . in the active military, naval, or air service . . . the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred . . . compensation as provided in this subchapter.  38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303(a) (2011).  

The Veteran requests disability compensation for conditions of his legs described by him in May 2010 as follows:  "My leg pains are associated to my back condition.  When my back pain flare up I have pain that radiates in the upper part of right and left legs."  In February 2010 the Board granted a 40 percent rating for disability of the Veteran's lower back condition under criteria that addressed his bilateral leg condition as part and parcel to his back condition.  The Board discussed its choice of assignment of the rating under those criteria instead of assignment of separate ratings for left leg manifestations, right leg manifestations, and limitation of motion of his thoracolumbar spine under more recent criteria.  In the joint motion, the Parties agreed that his "current claim for entitlement to service connection for bilateral leg disorder secondary to his service-connected low back disability is a separate and distinct claim  from his previously filed claim of entitlement to service connection for blood clots in the thighs."  

Thus, the benefit sought - service connection for right and left leg conditions secondary to his back condition - has already been granted.  Because the benefit sought has already been granted, there is no question of law or fact for the Board to decide and hence it has no jurisdiction over the issue of entitlement to service connection for left and right leg conditions secondary to service-connected lower back condition.  Dismissal rather than denial is appropriate in such cases.  The Board now turns to a detailed factual background followed by an analysis explaining its determination.  


I.A.  	Factual Background - Service Connection - Bilateral Leg Condition  

December 23 -24, 1974 service treatment records document that the Veteran suffered injuries in a fall from three-stories.  He had tenderness of the left arm, right ankle, ribs, and of the left upper and left lower abdominal quadrants, and a left flank hematoma.  January 1975 notes document complaints of acute tenderness over the left flank and left iliac crest.  Assessment was hematoma and contusion of the left side.  Notes from that month include that he had full range of motion of the left thigh and a mild contusion of the left iliac crest.  

In July 1977, the Veteran first filed a claim of entitlement to VA disability benefits, claiming service connection for four disabilities including a back condition, fractured ribs, and blood clots of the thighs.  The RO denied those claims in a January 1978 rating decision and mailed a copy of that decision along with notice of his procedural and appellate rights to the Veteran and his representative on February 3, 1978.  The bases for that denial was that service treatment records did not show blood clots of the thighs and blood clots of the thighs were not shown by the evidence of record.  

There are numerous records showing that the Veteran injured his right knee in a work related accident in 1988 but those are all very specific to the knee.  He denied lower extremity numbness or tingling at that time.  Notes from "L.Y.," D.O. document that the Veteran denied military service.  

In a June 1991 letter, a chiropractor, Dr. "J.H.," related that the Veteran suffered a personal injury when he fell at an Apartment complex in May 1991.  Dr. J.H. noted was that in the lumbo pelvic spineal region muscular hypertonicity of the quadratus lumborum and left posterior hamstring was noted and that this was coordinated with an L3-4 dermatomal hyperesthesia.  

There is a separate stream of claims of entitlement to service connection for knee disabilities that VA has denied, beginning in 1993.  It has never been asserted that the knee disabilities are secondary to his low back disability.  

On February 9, 1999, the Veteran filed a claim of entitlement to service connection for a number of disabilities, including a back condition.  The RO issued a rating decision in July 1999 in which it determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for "legs to include blood clots of legs."  

In September 1999, the RO received the Veteran's notice of disagreement as to the disallowance of service connection for the back condition, as well as several other unfavorable determinations by the RO.  In May 2001, the Veteran reported that he had low back pain and muscle spasm radiating into his left leg and that he had pain in the back and left leg / thigh area.  Following a May 2001 Board remand, VA afforded the Veteran an examination with regard to claims of entitlement to service connection for a number of joint disabilities, including his low back, shoulders, and knees.  Diagnoses were chronic cervical strain, right shoulder strain, left knee strain, low back strain and right knee tendinitis.  There were no findings of his legs other than his knees.  There were no findings of neurologic disability of his legs.  In an October 2002 rating decision, the RO granted service connection for lower back strain and assigned a 10 percent rating under the rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); effective February 10, 1999.  

In November 2002, the Veteran appealed the assignment of the 10 percent disability rating to the Board; contending that a higher initial rating was warranted.  Another examination was conducted in February 2004.  He reported lumbar back pain radiating into his left leg.  Physical examination yielded findings regarding the range of motion of his low back.  The only findings of his lower extremities were that his reflexes were 2 plus at the ankles and knees and symmetrical.  The examiner stated that motor and sensory testing was normal, that he had positive straight leg raising on the left, and that no intervertebral disc syndrome was noted on examination.  X-rays showed diffused degenerative disc disease without acute findings.  

June 2003 VA outpatient treatment notes document the Veteran's report of chronic pain of the left knee, neck, and low back, as well as some bilateral shin pain.  
The Board denied his appeal in a September 2004 decision.  In its decision, the Board did not mention neurological lower extremities manifestations of his service-connected low back disability.  

The Veteran appealed that Board decision to the Veterans Court.  The Veterans Court granted a joint motion of the Parties in February 2006, vacated the Board's decision as to the rating assigned for lower back strain, and remanded that issue to the Board for compliance with the instructions in the joint motion.  In December 2006, the Board remanded the low back issue to the agency of original jurisdiction for another VA examination.  

VA conducted that examination in April 2007.  The examiner recorded the Veteran's symptoms, in pertinent part, as follows:  "Regarding his lower back condition, he said his back is in bad shape and he has been having pain in his lower back and the pain goes to both thighs."  Physical examination findings included that reflexes were hypotonic or absent in both patellas, Babinski was negative on both sides, and sensory function was intact on both sides.  An addendum to that report noted that x-rays of April 2007 showed mild disc space narrowing at L5-S1 with moderate narrowing posteriorly at L4-5.  

December 18, 2007 VA outpatient treatment notes document the Veteran's report that during the past 3 plus weeks he had increased pain in his low back and radiation into his left thigh.  He also reported that he had occasional spasm in his back that extended into the left leg and that the left leg occasional felt a little weak.  The clinician noted that there was no subjective numbness in the left leg.  He also noted that the Veteran had chronic back pain but the present symptom complex was a change.  Physical examination findings included tender left sciatic notch, straight leg raising mildly positive on the left at 30 degrees, and decreased sensation to pinprick in the L4 distribution on the left.  Reflexes were normal.  The impression was back and left leg pain and questionable radicular at L4.  

In August 2008, the Veteran testified before the undersigned.  With regard to his active service he reported "I had, like, blood clots and a fractured rib and several other - - back pain . . . they treated the back more so than anything, my back condition and I guess the left flank hematoma or something or another I had."  He testified that his back pain ran down his legs, in particular his left leg.  In response to his representative's direction to explain what was going on with his back, the Veteran testified "I have burning pains in my back and pains doing up in my legs."  

In January 2009, the Board remanded the issue of entitlement to a higher initial rating for his service-connected lower back disability.  Following that remand, VA afforded the Veteran an examination in June 2009.  During the examination he reported that his low back pain went mainly to the left leg, which he described as a dull aching pain on the inside of the leg.  The examination yielded neurologic findings.  All reflexes were found to be 2 plus and the legend associated with the report indicated that 2 plus is normal.  X-rays showed mild degenerative joint disease of the lumbar spine.  

In February 2010, the Board granted a 40 percent evaluation for the Veteran's lower back disability.  In its decision, the Board discussed his reports of pain radiating into his legs as well as reports of positive straight leg raising.  The Board concluded that his reports related the service-connected lower back disability to his lower extremity pains and consequently a rating or ratings were warranted for bilateral lower extremity radiculopathy.  

Highly significant, in that decision, the Board discussed whether higher ratings should be awarded via separate 10 percent ratings for radiculopathy of each lower extremity, under the rating criteria revised during the course of the Veteran's claim and appeal (essentially that found at 38 C.F.R. § 4.71a, Diagnostic Code 5237 and 38 U.S.C.A. § 4.124a, Diagnostic Code 8520), or by assigning a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), the unrevised criteria for rating intervertebral disc syndrome that included criteria for neurological disability.  It included in that decision the rating criteria effective since September 23, 2002 for rating diseases and injuries of the spine and included the diagnostic code renumbering under the revision effective September 26, 2003, including Diagnostic Code 5237 for "Lumbosacral or cervical strain."  It included the criteria for rating disability of the sciatic nerve under 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  It also included the criteria in effect prior to September 23, 2002 for rating disability of the spine including that found at Diagnostic Code 5293, for intervertebral disc syndrome and that found at Diagnostic Code 5295 for lumbosacral strain.  

Importantly, the Board ultimately determined that the 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) was of greater benefit to the Veteran than the individual ratings under the revised criteria.  It granted the 40 percent rating which, as shown in its discussion, addressed the lower extremities manifestations of his lower back condition.  



The pertinent part of that discussion began as follows:

Next for consideration are the lower leg pains that have been linked to the service-connected low back disability.  As noted above, in May 2001 a physician associated these manifestations with the service-connected low back disability and the June 2009 examiner reported a positive Lasèque's sign.  Consideration is mandated by the Court in Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14).  

After explaining the criteria for neurologic ratings under 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (for sciatic disability), the Board stated as follows:

Because bilateral lower leg pains are related to the service-connected low back disability, and because these manifestations are sensory in nature (motor weakness in either leg is not shown) and mild in severity, separate 10 percent ratings are available for each lower extremity under Diagnostic Code 8520.  Thus, a 20 percent rating is available for limitation of motion of the lumbar spine and two separate 10 percent ratings are available for bilateral lower extremity sciatica-like manifestations.  The remaining focus must be on any avenue by which a rating greater than 20 percent combined with two 10 percent ratings may be achieved

It then discussed the fact that the criteria under Diagnostic Code 5293, as it existed when the Veteran filed his claim, allowed for a 40 percent rating for his manifestations for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  

In this case, there is evidence of sciatic neuropathy with characteristic pain, demonstrable muscle spasm, hypoactive knee jerks, and palpable tenderness over the lumbar spine.  There appears to be some relief from these symptoms.  Thus, it appears that the criteria of "severe" intervertebral disc syndrome are more nearly approximated, while the criteria of "pronounced" intervertebral disc syndrome are not more nearly approximated.  

Finally, the Board stated as follows:

The rating criteria for intervertebral disc syndrome were significantly changed effective on September 23, 2002.  The criteria for rating intervertebral disc syndrome became based on duration of incapacitating episodes over the past 12 months.  Although intervertebral disc syndrome is shown, incapacitating episodes are not shown.  Also added is a procedure for combining separate evaluations of the chronic orthopedic and neurologic manifestations.  However, under the holding of Esteban, we have already done this.  Thus, the changes that became effective on September 23, 2002, are not more advantageous to the Veteran and need not be discussed further.  

That decision was mailed to the Veteran in February 2010.  The RO made efforts to implement the decision in a March 15, 2010 rating decision.  The entire stated reasons in the March 2010 decision was that the Board had granted the evaluation in its February 2010 decision and the evaluation was effective as of February 10, 1999, the date that service-connection was established for his low back disability.  It listed on the third page of that decision (the code sheet), under a heading titled "JURISDICTION," "BVA Decision Dated 02/25/2010.  Also on the code page of that decision, under a heading titled "SUBJECT TO COMPENSATION (1. SC)," the RO listed the diagnostic code as "5237."  The RO mailed that decision to him on March 31, 2010.  

A report of general information documents a telephone conversation with the Veteran on March 31, 2010.  The only statement noted in this report is "Informal Claim:  New Condition  R leg condition, secondary to back L leg condition, secondary to back."  In April 2010, the RO sent a notice letter to the Veteran informing him that the RO was working on a claim for "[b]ilateral leg condition (previously claimed as bilateral legs including blood clots of thighs)."  In a May 2010 rating decision, the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a "bilateral leg condition, including blood clots of thighs, including as secondary to the service connected disability of lower back strain."  

In a statement dated May 29, 2010 and added to the claims file in August 2010, the Veteran stated as follows:

My leg pains are associated to my back condition.  When my back flares up I have pain that radiates in the upper part of right & left legs which leaves me with some limitation in my daily living and at times I have difficulty in walking sitting & lying down when I have these leg pains and the only thing that sometimes help is medication around the clock.  

This document was submitted by the Veteran's representative along with a letter dated August 20, 2010.  His representative stated as follows:  "The veteran contends he is entitled to service-connected disability benefits for bilateral leg condition, including blood clots of thighs, to include as secondary tot the service-connected disability of lower back strain."  The RO accepted this as a notice of disagreement with its May 26, 2010 decision.  The RO issued a statement of the case with regard to that issue in September 2010 and the Veteran perfected his appeal of that issue in October 2010.  

VA treatment records from May 2010 to September 2010 contain no evidence regarding his legs or back other than his report of pain of the lower back and into left thigh in May 2010.  The Board issued a decision in April 2011 finding that no new and material evidence had been added to the record to reopen a claim of entitlement to a bilateral leg disorder to include as secondary to service-connected disability.  The Veteran appealed that decision to the Veterans Court.  

In July 2012, the Veterans Court granted a joint motion of the Parties, vacated the April 2011 Board decision as to the issue of entitlement to service connection for a bilateral disorder to include as secondary to a service-connected disability, and remanded that matter to the Board for action consistent with the terms of the joint motion.  In that joint motion, the Parties agreed as follows:

Appellant's current claim for entitlement to service connection for a bilateral leg disorder secondary to his service-connected low back disability is a separate and distinct claim from his previously filed claim of entitlement to service connection for blood clots in the thighs.  He specifically asserts radiating pain from his back into his legs, secondary to his service-connected back disorder.  He further complained of back spasms that extended into his left leg, and occasional weakness, as well as burning pains and aches.  These symptoms differ from his claim in July 1977 where he submitted a claim for blood clots in his thighs.  Contrary to the Board's finding that there is "no separate bilateral leg disability to include blood clots", the evidence of record does appear to reveal a separate bilateral leg disability.  Because the Board did not consider whether Appellant was in fact advancing a new claim, based upon different symptomatology, rather than merely attempting to reopen his prior claim related to blood clots, vacature and remand are required.  


I.B.  	Analysis -Implementation of February 25, 2010 Board decision

First, the Board finds that its February 25, 2010 decision was not implemented correctly.  The Board was very clear in that decision that the benefits were granted under the criteria found at Diagnostic Code 5293 as it existed prior to the revision in 2002.  As explained in more detail in both the February 2010 Board decision and in the following paragraphs of the instant decision, that unrevised diagnostic code included criteria for assigning ratings for neurological manifestations of the spine injuries and diseases and VA's Office of General Counsel has determined that the intervertebral disc syndrome referred to in that diagnostic code is subject to the regulations addressing orthopedic manifestations of back disability - limitation of motion.  Conversely, Diagnostic Code 5237 contains no criteria addressing neurologic manifestations.  As explained in the February 2002 Board decision, the less advantageous alternative was to assign separate 10 percent ratings for neurologic manifestations of the lower back disability and a separate 20 percent rating for orthopedic manifestations of the lower back disability.  

The only jurisdiction, or authority, for the March 15, 2010 RO decision was the Board's February 25, 2010 decision.  The RO did not properly implement Board's decision.  As should be apparent from the next section of the instant decision, proper implementation of the Board's decision is significant.  This is because the erroneous assignment of the 40 percent rating under 5237 can result in an incorrect conclusion that the Veteran has not been compensated for disability of the right and left legs - disability that is part and parcel to his lower back condition.  

The RO should correct its implementation of the Board's February 25, 2010 decision to reflect the fact that the Board granted the 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Failure to do so may result in confusion in the future.  


I.C..  	Analysis -Service Connection for Bilateral Leg Condition 

The Board agrees that the Veteran's reports of leg pain radiating from his low back, including due to spasms, and weakness, are not a reference to his previously denied claim of entitlement to service connection for blood clots of the thighs.  The Parties have agreed that his claim is a new claim and involves back spasms that extend into his left leg, and occasional weakness, as well as burning pains and aches and is separate and distinct from his previously denied claim for service connection for blood clots of the thighs.  Thus, there is no claim of entitlement to service connection for blood clots of the thighs presently before the Board.  

The Board finds that the claim dated March 31, 2010 was one of entitlement to service connection for right and left leg conditions secondary to a back condition.  All later statements by the Veteran and his representative refer to the claim as one of entitlement to service connection.  The language of the joint motion and the Veteran's statements are specific as to what disability is claimed - back spasms that extend into the left leg, occasional weakness, burning pains and aches, and radiating pains into the legs from the back.  The fact that the RO characterized the claim as entitlement to service connection to include blood clots of the thighs does not change what was claimed.  The joint motion is very specific in that blood clots of the thighs involved a different claim, not the current new claim.  

In the February 2010 decision, the Board explicitly granted disability compensation for the lower extremity symptoms described by the Veteran in the document dated in May 2010 and during the August 2010 hearing, documented in treatment records and examination reports, and described in the Parties agreement.  It did this in its discussion of radiculopathy.  It granted the 40 percent rating based in large part on the association of his left and right leg condition with his service-connected lower back disability.  This is clear from the Board's discussion of whether it would be more advantageous to grant separate ratings 10 percent ratings for left and right radiculopathy under Diagnostic Code 8520 (for disability of each sciatic nerve) and a 20 percent rating under the revised criteria, as opposed to a higher rating under the pre-revision Diagnostic Code 5293.  This was a conclusion required by law as the claim that gave rise to the February 2010 decision was received prior to those revisions.  See McGrath v. Gober, 14 Vet. App. 28, 34 (2000) ("[w]hen the law governing a claimant's disability rating changes while on appeal, ... the claimant is entitled to have his claim considered under both sets of criteria to determine which set is more favorable").  

A brief discussion of the revision of criteria for rating disability of the spine is in order to facilitate understanding of the February 2010 Board decision and the instant decision.  In February 1997, the Board published its proposal to amend the rating criteria for Diagnostic Code 5293, the diagnostic code that addressed intervertebral disc syndrome.  62 Fed. Reg. 8204 (February 24, 1997).  It stated that the amendment was proposed, in part, "to provide specific instructions for evaluating both the orthopedic and neurologic manifestations of intervertebral disc syndrome."  Id.  Also stated was that the Board proposed "to  evaluate intervertebral disc syndromes that are disabling primarily because of chronic orthopedic manifestations (e.g., painful muscle spasm or limitation of motion), chronic neurologic manifestations (e.g., footdrop, muscle atrophy, or sensory loss), or a combination of both, by assigning separate evaluations for the orthopedic and neurologic manifestations."  Id.  The Board published the amendments in August 2002.  67 Fed. Reg. 54345 (August 22, 2002).  The effective date for the amendments was September 23, 2002.  Id.  Other changes were made to the rating criteria for disabilities of the spine the following year, including renumbering the diagnostic codes.  68 Fed. Reg. 51454 (August 27, 2003).  Those changes were effective September 26, 2003.  Id.  

Prior to the 2002 and 2003 changes, Diagnostic Code 5293 provided criteria for evaluating disability due to intervertebral disc syndrome.  Pronounced intervertebral disc syndrome was described as with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Lesser severity of disability warranted lower ratings.  Id.  Prior to those changes Diagnostic Code 5295 provided criteria for evaluating disability due to lumbosacral strain, those criteria included limitation of forward bending and abnormality of joint spaces.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

In a 1997 precedential opinion, VA's Office of General Counsel held in part, as follows:  

Diagnostic Code (DC) 5293, intervertebral disc syndrome (IDS), involves loss of range of motion because the nerve defects and resulting pain associated with injury to the sciatic nerve may cause limitation of motion of the cervical, thoracic, or lumbar vertebrae. Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered when a disability is evaluated under this diagnostic code.

VAOPGCPREC 36-97 (December 12, 1997).  

The authority just discussed makes it clear that, prior to the 2002 and 2003 amendments, Diagnostic Code 5293 addressed orthopedic and neurologic manifestations of spine conditions.  Thus, under the rating schedule at that time more than one rating (for example under Diagnostic Codes 5293 and 5295) would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (2002 & 2011).  

The Board's February 2010 discussion of the Veteran's orthopedic and neurologic manifestations (the latter involving his legs) makes it clear that its February 2010 decision granted disability compensation not only for the symptoms experienced precisely at the back, but also those symptoms of each leg that flowed from, or were secondary to, the back condition itself.  Thus, the Board has already determined that the left and right leg condition that the Veteran has described as due to his low back condition is indeed due to his low back condition and he has been compensated for that aspect of his disability.  

At this point, the Board notes that the telephone conversation that was accepted as the claim that led to this appeal took place on March 31, 2010, just 34 days after the Board granted disability compensation benefits for the left and right leg manifestations of his low back disability.  The Veteran's arguments since the Board's decision have all referred to evidence in existence prior to the Board's decision and those arguments are requests for benefits that the Board granted in the February 2010 decision.  The telephone conversation was therefore not a claim for an increased rating.  

The March 2010 telephone conversation and subsequent argument flowing from that conversation are requests for service connection for right and left leg conditions secondary to the Veteran's service connected low back disability.  But although not stated as a grant of service connection at the time, it is clear that the Board granted the 40 percent rating in February 2010 for the right and left leg manifestations of his lower back disability - a disability for which service-connection had already been established effective February 10, 2010.  The Veteran seeks service connection for disability for which service connection has already been established.  He seeks a benefit that has already been granted.  

The fact that the February 2010 decision did not explicitly refer to the grant of benefits as a grant of service connection for left and right leg conditions secondary to his low back condition does not mean that "service connection" has not been established for those conditions.  Service connection had been established for his lower back disability in the October 2002 rating decision.  Implicit in the February 2002 decision was this understanding because the Board specifically addressed all of the manifestations - including the manifestations in his legs -as part of his service-connected lower back disability.  An effective date and disability rating for right and left leg conditions could not have been assigned, as it was by the Board (stating that the benefit was granted for the entire appeal period) if service connection for disability of his lower back condition had not been established.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed Cir. 1997) (noting that when a condition is not service connected, a decision never reaches the downstream question of compensation); see also Evans v. West, 12 Vet. App. 396, 399 (1999).  

The Board's jurisdiction is set out by statute, and clarified, to an extent, by regulation.  Specified at 38 U.S.C.A. § 511(a) (West 2002) is that the Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  All questions in a matter which under section 511(a) of Title 38 subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  38 U.S.C.A. § 7104(a) (West 2002).  Final decisions on such appeals shall be made by the Board.  Id.  

Regulation provides that all questions of law and fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors are subject to review on appeal to the Secretary.  38 C.F.R. § 20.101(a) (2011).  Decisions in such appeals are made by the Board of Veterans' Appeals.  Id.  In its decisions, the Board is bound by applicable statutes, the regulations of the Department of Veterans Affairs and precedent opinions of the General Counsel of the Department of Veterans Affairs.  Id.  

There is no question of law or fact to be decided by the Board in this case.  That the Veteran's weakness, numbness, and pain of his right and left legs are part of his back condition was established in the February 2010 Board decision.  There can be no dispute as to the February 2010 Board decision granting disability compensation benefits for those conditions.  As the benefit sought by the Veteran on March 31, 2010 had been granted by the Board on February 25, 2010, there is no question of fact or law to be decided.  

If there are other manifestations of his right and left leg conditions secondary to his back injury that are not specified in his statements and not referred to by the Parties in the joint motion, the Veteran may seek compensation benefits.  Noted is that there have been claims of entitlement to service connection for knee disabilities, all of which have been addressed as separate issues unrelated to his low back disability.  Neither the Veteran, his representative, the treatment records, or the Parties have referred to those claimed knee conditions secondary to his low back condition.  
As to statements from the Veteran, his representative, treatment and examination reports, and the statements in the joint motion statements, the Board finds no reported or alleged symptoms of his legs as secondary to his low back disability that are not contemplated by the Board's grant of benefits in the February 2010 decision.  

For the reasons just discussed, the Board does not have jurisdiction over a claim of entitlement to service connection for a bilateral leg condition secondary to service-connected lower back condition and therefore must dismiss the appeal as to this issue.  38 C.F.R. § 20.101 (d) (2011).  


ORDER


The appeal as to the issue of entitlement to service connection for a bilateral leg condition secondary to service connected lower back condition is dismissed.  


REMAND

The Veteran contends that he is unable to work due to his service connected disability or disabilities.  He stated in a March 2003 document that his back condition results in muscle spasm so severe that he cannot work.  

A total disability rating may be assigned where the disabled person is unable to secure and follow a substantially gainful occupation as the result of service-connected disabilities.  38 C.F.R. § 4.16 (2011).  This rating is referred to as TDIU.  For cases where this is true and certain percentages have been met as to the service-connected disabilities, the rating can be assigned on a schedular basis.  38 C.F.R. § 4.16(a).  Where those percentages are not met, which is the case here (at least at this point in time), and the person is unable to secure and follow a substantially gainful occupation due by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Thus, what must first be determined is whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  Review of the claims file fails to yield sufficient expert evidence for the Board to make this determination.  An April 2007 report of medical examination includes the statement that the Veteran has been unable to work since 1989 and that he stopped working due to worker's compensation injuries.  He testified during the August 2008 hearing to the effect that he has not been able to work because of his back condition.  A June 2009 examination report includes the statements that the reason given for unemployment was a 1988 work related knee injury.  

Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2011).

Neither the evidence discussed above nor any other medical evidence of record, provides sufficient findings or rationale as to whether his service-connected lower back disability, to include all neurologic and orthopedic manifestations, renders him unable to secure and follow a substantially gainful occupation.  Accurate and fully descriptive medical examinations are required to determine the proper disability rating to be assigned.  38 C.F.R. § 4.1 (2011).  A claim for TDIU is a claim for an increased disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Because there is insufficient expert evidence of record to determine if TDIU is warranted, the issue must be remanded so VA can provide the necessary examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with regard to whether his service-connected disabilities render him unemployable.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The RO must inform the examiner as to all disabilities for which service connection has been established, including tinnitus and a lower back condition to include manifestations of the lower back condition in his left and right legs.  The examiner is asked to provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities.  The examiner must offer this opinion without regard to any impairment caused by nonservice-connected disabilities.  The examiner must provide a complete rationale for any conclusion reached.  

2.  The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled and to cooperate in the development of the claim remanded herein and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file. 

3.  After the requested development has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

4.  Then, if the evidence shows that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and the percentage requirements of 38 C.F.R. § 4.16(a) are not met for a period of time on appeal, the RO must refer the matter to the Director, Compensation and Pension Service for consideration of an extraschedular TDIU for such period.  If this is the case, the RO must include with that referral, a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Otherwise, readjudicate the issue of entitlement to TDIU.  To the extent that TDIU is not granted for any period on appeal, the RO must provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond thereto, and then return the matter to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


